Name: Council Regulation (EEC) No 1223/89 of 3 May 1989 amending Regulation (EEC) No 1008/86 laying down detailed rules for production refunds applicable to potato starch
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  plant product
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 13 COUNCIL REGULATION (EEC) No 1223 /89 of 3 May 1989 amending Regulation (EEC) No 1008 /86 laying down detailed rules for production refunds applicable to potato starch Whereas the grant of that premium for the potato-starch industry must be subject to the payment of the minimum price to the potato producer, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213 / 89 (2 ), and in particular Article 11a (2 ) thereof, Having regard to the proposal from the Commission, Whereas , in view of the special situation in the potato-starch sector , Regulation (EEC) No 2727/75 makes provision for taking whatever measures may be necessary in that sector; Whereas Regulation (EEC) No 1008 / 86 ( 3 ) provides firstly for the payment of a premium to potato-starch producers for the 1986 / 87, 1987/ 88 and 1988 / 89 marketing years and secondly that the Council is to decide before 1 April 1989 on the measures applicable from the 1989 / 90 marketing year ; Whereas the specific constraints , in particular of a structural nature , affecting the potato-starch industry justify the maintenance of a corrective provision in favour of that industry, providing for the payment of a suitable special premium; Article 1 Article 2 of Regulation (EEC) No 1008 / 86 is hereby replaced by the following: 'Article 2 For the 1989 /90 marketing year , Member States shall pay producers of potato starch a premium of ECU 18,70 per tonne of potato starch produced . The premium shall be granted on condition that the potato-starch manufacturer has paid the potato producer the minimum price laid down in Article 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 94 , 9 . 4 . 1986 , p. 5 .